Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	Claims 1-20 are original or were previously presented.  Claims 21 and 22 have been amended.  Claims 1-22 are pending and have been fully considered.  Claims 1-10 and 21 are drawn to an apparatus.  Claims 11-20 and 22 are directed to a method.
Status of Previous Objections / Rejections
Examiner withdraws the previous Specification objections and the 35 USC §112 and 35 USC §102/103 rejections in view of Applicant’s remarks, the inventor declarations and a reexamination of the application.
Response to Amendment
In their reply dated July 20, 2022, Applicant did not amend the independent claims but submitted two inventor declarations and arguments against the prior rejections.  Some such arguments were presented in a prior interview where the parties decided that the noted declarations discussing relevant aspects of the invention, as well as the known secondary considerations, would be helpful for advancing prosecution.  A related Interview Summary was mailed on July 1, 2022.
Allowable Subject Matter
Claims 1-22 are allowed.  Claims 1 and 11 are independent claims.  The apparatus and method claims are similar in scope.  Claim 1 is an apparatus claim and is as follows:  
Claim 1:  A distillery or biorefinery, wherein said distillery or biorefinery is capable of converting biomass into a biofuel or biochemical, said distillery or biorefinery comprising: 
(i) a biomass-conversion sub-system configured to convert said biomass into sugars; 
(ii) a fermentation sub-system configured to ferment said sugars into said biofuel or biochemical; 
(iii) a distillation sub-system configured to purify said biofuel or biochemical via distillation and to generate stillage, wherein said distillation sub-system includes one or more distillation units; 
(iv) at least one separation sub-system configured to further process said biofuel or biochemical and/or to further process said stillage; 
(v) a vapor compression sub-system comprising a mechanical vapor recompression (MVR) unit and/or a thermal vapor recompression (TVR) unit, 
wherein said vapor compression sub-system is configured to compress distillation vapors exiting said one or more distillation units, thereby providing compressed distillation vapors with an increased boiling point and preserving latent heat of said compressed distillation vapors from said one or more distillation units, 
wherein said latent heat from said distillation sub-system is integrated with at least one distinct distillery or biorefinery process unit that 
(a) is not configured for distillation, 
(b) is not part of said distillation sub-system,  
(c) is not part of said vapor compression sub-system, and 
(d) generates a distinctly different vapor stream than said compressed distillation vapors, 
wherein said compressed distillation vapors are condensed to cascade said latent heat of said compressed distillation vapors to said distinct distillery or biorefinery process unit and provide a reduction in process thermal energy usage in said distillery or biorefinery; and Page 2 of 17Application No. 15/711,699Attorney Docket No. EII-100-CIP 
(vi) a source of power configured to provide mechanical, electrical, and/or thermal energy for driving said vapor compression sub-system.
The following is an examiner’s statement of reasons for allowance:  
Upon reconsidering the claims along with Applicant’s remarks and the inventors’ declarations, it is evident that the previously employed prior art of record (Glasspool; US2016000213l) does not clearly anticipate or render prima facie obvious all the limitations of independent claims 1 and 11.  Additionally, no newly found prior art, or reasonable combination of prior art, teaches or fairly suggests energy-efficient systems, including vapor compression for biofuel or biochemical plants, with the structure and with the manipulative steps substantially as claimed in claims 1 and 11 respectively.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/